Case 2:19-po-63098-JFM Document 1 Filed 12/26/19 Page 1 of 4




                UNITED STATES DISTRICT COURT
             DISTRICT OF ARIZONA, YUMA DIVISION



United States of America                           CASE: 19-63098MP

vs.

Qiu Gui Zheng


      JUDGMENT IN A CRIMINAL CASE (For A Petty Offense)


 The Defendant, Qiu Gui Zheng, was represented by counsel, Jared Heath
 Eggers (FPD).


 The defendant pled guilty to the Complaint on 12/26/2019. Accordingly, the
 defendant is adjudged guilty of the following offense(s):
 Title & Section             Nature of Offense     Date of Offense


 8 U.S.C. 1325(a)(1)         Illegal Entry         12/23/2019


 As pronounced on 12/26/2019, the defendant is hereby committed to the
 custody of the United States Bureau of Prisons for a term of TIME SERVED. The
 sentence is imposed pursuant to the Sentencing Reform Act of 1984.


 The special assessment imposed pursuant to 18 U.S.C. § 3013 is hereby
 remitted pursuant to 18 U.S.C. § 3573 because reasonable efforts to collect
 this assessment are not likely to be effective.


 The fine is waived because of the defendant's inability to pay.


 Signed on Thursday, December 26, 2019.




                                        James F. Metcalf
                                        United States Magistrate Judge

 Arresting Agency: YUM
 FBI Number: 22PHKXCPE
           Case 2:19-po-63098-JFM Document 1 Filed 12/26/19 Page 2 of 4

UNITED STATES DISTRICT COURT                        MAGISTRATE JUDGE'S MINUTES
DISTRICT OF ARIZONA - YUMA


Date: 12/26/2019              Case Number: 19-63098MP

USA vs. Qiu Gui Zheng
U.S. MAGISTRATE JUDGE: JAMES F. METCALF         Judge AO Code: 70BV
ASSIGNED U.S. Attorney: John Ballos
INTERPRETER REQ'D: Jennifer Ji'xi' ang Huang, Mandarin
Attorney for Defendant: Jared Heath Eggers (FPD)

PROCEEDINGS: [X] INITIAL APPEARANCE/CHANGE OF PLEA/SENTENCE
DEFENDANT: [X] PRESENT [X] CUSTODY

[X]   Defendant states true name to be Same
[X]   Petty Offense     [X] Date of Arrest: 12/24/2019
[X]   Arr/Plea of Guilty entered as to the Complaint.
[X]   Court accepts defendant's plea and finds plea to be freely and voluntarily given.
[X]   Defendant waives preparation of the presentence report.

SENTENCING: Defendant committed to [X] Bureau of Prisons for a period of
TIME SERVED

[X] Imposition of Special Assessment is waived by the USA.
[X] Defendant advised of appeal rights.

OTHER:          Jared Heath Eggers (FPD) is appointed as attorney of record for defendant.



                                                Recorded by Courtsmart     COP: 8
                                                BY: Jocelyn Arviso         Sent: 0
                                                       Deputy Clerk        IA: 0
             Case 2:19-po-63098-JFM Document 1 Filed 12/26/19 Page 3 of 4

                                     UNITED STATES DISTRICT COURT
                                          DISTRICT OF ARIZONA



United States of America                                              CRIMINAL COMPLAINT
                                                                      CASE: 19-63098MP
vs.                                                                   Citizenship: CHINA, PEOPLES REPUBLIC OF

Qiu Gui Zheng                                                         DOA: 12/24/2019

YOB: 1982


  I state that I am a Border Patrol Agent and that this complaint is based on the following facts:
That on or about December 23, 2019, near San Luis, Arizona in the District of Arizona, Defendant Qiu Gui
ZHENG, an alien, did knowingly and willfully enter the United States at a time or place other than as
designated by Immigration Officers of the United States of America, in violation of Title 8, United States
Code, Section 1325(a)(1) (Misdemeanor).


    The Defendant, a citizen of China, Peoples Republic Of and illegally within the United States, was
encountered by Border Patrol agents near San Luis, Arizona. The Defendant was questioned as to their
citizenship and immigration status. Agents determined that the Defendant is an undocumented National of
China, Peoples Republic Of and illegally in the United States. The Defendant was transported to the Border
Patrol station for processing. During processing, questioning and computer records checks the above criminal
and immigration information was obtained as it relates to this Defendant. The Defendant last entered the
United States illegally without inspection near San Luis, Arizona on December 23, 2019. The Defendant was
advised of their Miranda Rights by Border Patrol Agents on December 24, 2019 at approximately 1737 hours.
The Defendant waived their rights to have an attorney present. To the best of my knowledge and belief, the
following is a list of Border Patrol law enforcement personnel present during interviews, statements and
questioning of the Defendant in this matter from initial contact through the writing of this document: BPA's
Joel Laral, Luis Jauregui, and Andrez Florez. To the best of my knowledge and belief, the following is a list of
all Border Patrol law enforcement personnel not already mentioned above who were present and/or took part
in other parts of this investigation (e.g., arrest, search, proactive investigation, surveillance, etc) from initial
field contact through the writing of this document: BPA Joshua J. Foster.


File Date: 12/26/2019                                      at Yuma, Arizona




                                                                    Daniel Melendez, Border Patrol Agent


Sworn to before me and subscribed in my presence,




Date signed: 12/26/2019



                                                                            James F. Metcalf
                                                                     United States Magistrate Judge




FBI Number: 22PHKXCPE
            Case 2:19-po-63098-JFM Document 1 Filed 12/26/19 Page 4 of 4

Magistrate Information Sheet

Complaint: Qiu Gui Zheng




Criminal History: NONE

Immigration History: NONE
